Case: 19-60238       Document: 00515307794         Page: 1     Date Filed: 02/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 19-60238                        February 12, 2020
                                   Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
TURBIDES LEON-SAVILLON,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A079 033 621


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Turbides Leon-Savillon, a native and citizen of Honduras, seeks review
of the Board of Immigration Appeals’ (BIA) denying his motion to remand and
dismissing his appeal of an Immigration Judge’s (IJ) denying his motion to
reopen removal proceedings and to rescind his in absentia removal order.
       Leon contends his notice to appear (NTA), which he was provided in
April 2001, was defective for failing to include the time and place of his removal


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-60238    Document: 00515307794     Page: 2   Date Filed: 02/12/2020


                                 No. 19-60238

proceedings, relying on Pereira v. Sessions, 138 S. Ct. 2105, 2113–14 (2018) (so
holding for purposes of triggering 8 U.S.C. § 1229b(d)(1)(A)’s stop-time rule for
continuous presence calculations).     Consequently, according to Leon, the
immigration court never obtained jurisdiction over him under 8 U.S.C.
§ 1229(a)(1), and the IJ’s ordering his removal, in absentia, pursuant to
§ 1229a(b)(5)(A), was impermissible.
      Further, Leon asserts the IJ and BIA failed to properly consider his
sworn statement that he provided an address when taken into custody upon
entering the United States and challenges the BIA’s finding the record
evidence directly contradicts this assertion.
      Finally, he contends: the Government should have obtained his address
by calling the telephone number he provided; he was not provided a form on
which to provide his address; and the BIA failed to consider whether evidence
showed his Form I-213 (showing an address was not provided) was incorrect.
      For obvious reasons, the denial of a motion to reopen is reviewed under
“a highly deferential abuse-of-discretion standard”. Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009) (citation omitted). Therefore, the BIA’s
decision must be upheld unless it is “capricious, racially invidious, utterly
without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach”. Zhao v.
Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (citation omitted). “Furthermore,
we must use the substantial evidence test to review the BIA’s factual
conclusion[s] . . .”. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (per curiam)
(citation omitted). Under this standard, “we may not reverse the BIA’s factual
determinations unless we find . . . the evidence compels it”. Id. (citations
omitted).




                                       2
    Case: 19-60238     Document: 00515307794        Page: 3   Date Filed: 02/12/2020


                                   No. 19-60238

      Concerning Leon’s claim about his NTA’s being defective, our court’s
precedent forecloses the application of Pereira in this instance. See Pierre-Paul
v. Barr, 930 F.3d 684, 688–90 (5th Cir. 2019) (holding Pereira limited to the
narrow stop-time rule context), petition for cert. filed, 88 U.S.L.W. 3212 (U.S.
16 Dec. 2019) (No. 19-779). Because Leon’s NTA specified the nature of the
proceedings, noted their legal authority, and provided a warning regarding in
absentia removal, it was not defective. See id. at 690.
      For Leon’s statutory claims, an alien who does not attend a removal
proceeding, after being provided proper notice, shall be ordered removed in
absentia “if the [Government] establishes by clear, unequivocal, and convincing
evidence that the written notice was so provided and that the alien is
removable”. 8 U.S.C. § 1229a(b)(5)(A). Nevertheless, “the [G]overnment need
not establish that written notice was provided in order to obtain an in absentia
removal order if the alien . . . failed to provide a current mailing address”.
Gomez-Palacios,      560   F.3d   at   358    (italics   added)   (citing    8   U.S.C.
§ 1229a(b)(5)(A)–(B)); see also 8 C.F.R. § 1003.18(b) (“No such notice [regarding
the time, place, and date of a removal hearing] shall be required for an alien
not in detention if the alien has failed to provide [an] address . . .”.).
      The NTA was personally served on Leon; it stated he would be required
to appear before an IJ at a time and date to be set; and, as discussed, it was
not otherwise defective. The NTA and the Form I-213 show Leon was unable
to provide an address to immigration authorities. Although the IJ’s decision
did not address Leon’s above-referenced sworn statement, the BIA considered
it and determined the other record evidence did not support it. Consequently,
the evidence does not compel a conclusion contrary to the finding that Leon did
not provide an address to immigration authorities, which negated any notice




                                          3
    Case: 19-60238    Document: 00515307794     Page: 4   Date Filed: 02/12/2020


                                 No. 19-60238

requirement. See Gomez-Palacios, 560 F.3d at 358 (citation omitted); 8 C.F.R.
§ 1003.18(b).
      Additionally, in order for our court to have jurisdiction over a claim, an
alien must exhaust his available remedies before the BIA.         See Wang v.
Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001) (citations omitted). Because
Leon did not raise his remaining claims before the BIA, we lack jurisdiction to
review them. See id. (citations omitted).
      And, although Leon submitted a completed application for asylum to the
BIA, he fails here to address any claim that the proceedings should have been
reopened because he was eligible for asylum, withholding of removal,
protection under the Convention Against Torture, or cancellation of removal.
He has therefore abandoned any such challenge. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003) (per curiam) (citation omitted).
      DISMISSED IN PART; DENIED IN PART.




                                       4